Citation Nr: 0900901	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  06-21 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for furunculosis 
(claimed as skin rash).

3.  Whether new and material evidence has been received to 
reopen the claim for service connection for nervous disorder 
manifested by night sweats and confusion, tightness in chest, 
fatigue, and memory loss, claimed as due to undiagnosed 
illness.

4.  Whether new and material evidence has been received to 
reopen the claim for service connection for migraine 
headaches claimed as due to undiagnosed illness.

5.  Entitlement to an increased (compensable) rating for 
bilateral patellofemoral pain syndrome.

6.  Entitlement to an increased rating for esophagitis, 
status post fundoplication, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from March 1989 to March 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

The Board shall decide an appeal only after affording the 
claimant an opportunity for a hearing.  38 U.S.C.A. § 7107(b) 
(West 2002).  The veteran requested a Board hearing at the RO 
in June 2006.  Through correspondence with VA in August 2007, 
he requested a video-conference hearing before a Board 
member, and this was scheduled for May 31, 2007.  However, on 
May 24, 2007, he requested a new hearing date, indicating 
that he could not attend the scheduled hearing due to family 
problems.  The Board granted his motion for a new hearing in 
July 2007.  Since the RO is responsible for scheduling 
hearings before the Board, a remand to the RO is necessary.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a video-
conference hearing before a Veterans 
Law Judge.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 


